DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the rims” which renders the claim indefinite since “rims” lacks antecedent basis with claim 1 which recites “a rim”. It is unclear if there should be multiple rims or  a single rim, or if the ribs should be extended at least partially into the gasket. For examination purposes, the limitation is interpreted to be -- the ribs --.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13-15, 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20100147009).
Regarding claim 1, Kim teaches a refrigeration appliance (110), comprising: a cabinet (130) defining a cabinet outlet (134) and a cabinet inlet (134)  in fluid communication with a freezer compartment (120); a door (135) pivotally coupled to the cabinet, wherein the door defines a door inlet (180) in fluid communication with the cabinet outlet and a door outlet (180) in fluid communication with the cabinet inlet when the door is in a closed position (a gasket  210 contacts an inlet into the lateral wall passage 134 formed at the inner wall of the refrigerating chamber 130 when the refrigerating chamber door 135 is closed, paragraph 0037); an icemaker compartment (150) disposed in the door, wherein the icemaker compartment is fluidly coupled with the freezer compartment (paragraphs 0021, 0023); a retainer (181) at least partially disposed in each of the door inlet and the door outlet (Fig. 5), wherein each retainer includes a rim (142, 195) defining ribs (197, paragraph 0036), and wherein each rib is spaced apart from adjacent ribs (Fig. 7); and a gasket (210) coupled to each retainer, wherein each gasket includes an abutment surface (top part of 210, Fig. 6) that abuts a cabinet surface (outer surface 134) when the door is in the closed position to seal airflow passages between the freezer compartment and the icemaker compartment (a gasket  210 contacts an inlet into the lateral wall passage 134 formed at the inner wall of the refrigerating chamber 130 when the refrigerating chamber door 135 is closed, so as to prevent the leakage of cold air paragraph 0037).  
Regarding claim 2, Kim teaches each retainer includes an insertion wall (annotated Fig. 7 below) extending through one of the door inlet and the door outlet, respectively, and wherein the insertion wall defines coupling features (teeth, annotated Fig. 7 below) on opposing sides of the retainer (understood the teeth would go around 195).  

    PNG
    media_image1.png
    467
    569
    media_image1.png
    Greyscale

Regarding claims 3, 10, Kim teaches wherein each coupling feature defines a plurality of teeth (annotated Fig. 7 above) that interlock with an edge of a duct (Figs. 2, 5).  
Regarding claim 4, Kim teaches the rims extend at least partially into a space defined by the gaskets (holes 215 correspond to protrusions 197), respectively, to prevent a vacuum suction effect on the gaskets when the door is in the closed position.  
Further, it is understood, claim 4 includes an intended use recitation, for example “…to prevent a vacuum suction effect...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 5, Kim teaches each gasket includes a sealing member (211) spaced from the respective retainer and defining a channel (interior of 211), wherein each gasket adjusts to a compressed state when the door is in the closed position (paragraph 0037).  
Regarding claims 6, 14, Kim teaches the ribs maintain space between the gasket and the retainer (Fig. 9), respectively, to prevent a vacuum suction effect, and wherein each gasket adjusts from the compressed state to an expanded state when the door is moved to an opened position (understood when the door is opened the gasket 210 will go to an expanded state from a compressed state).  
Further, it is understood, claim 6 includes an intended use recitation, for example “…to prevent a vacuum suction effect...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, Kim teaches all the limitations of the claim 8.  See rejections of claims 1, 2 and 6.
Regarding claim 9, Kim teaches the at least one retainer includes a first retainer (Fig. 5) disposed adjacent to the inlet and coupled to the air duct (Fig. 5) and a second retainer (Fig. 5) disposed adjacent to the outlet and coupled to the return duct (Fig. 5), and wherein the at least one gasket includes a first gasket coupled to the first retainer (210 coupled to upper 142, Fig. 5) and a second gasket coupled to the second retainer (210 coupled to lower 142, Fig. 5).  
Regarding claims 13, 20, Kim teaches the at least one gasket includes a coupling portion (213, 215) that has a first extension (paragraph 0037- 0038) that extends between the panel and the rim (Fig. 9) and a second extension (paragraph 0037- 0038) that extends over the rim and the ribs (Fig. 9), and wherein the ribs maintain a space between the first and second extensions (space illustrated in Fig. 9).  
Regarding claim 15, Kim teaches all the limitations of the claim 8.  See rejections of claims 1, 2 and 5.
Regarding claim 19, Kim teaches the two ribs on a first side of the retainer are vertically aligned with the two ribs on an opposing second side of the retainer (Fig. 7), and wherein the two ribs on a third side of the retainer are horizontally aligned with the two ribs on an opposing fourth side of the retainer (Fig. 7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 7, 12, 18, Kim teaches the invention as described above but fails to explicitly teach each rib extends from an inner edge to an outer edge of the rim of the retainer.
However, Kim teaches the ribs extend laterally. It is noted, that there is no significant difference between ribs extending longitudinally or laterally.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim to have each rib extends from an inner edge to an outer edge of the rim of the retainer, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 11, 18, Kim teaches at least two ribs are defined on each side of the at least one retainer (Fig. 7), and wherein the at least two ribs on each side includes a first rib arranged parallel to a second rib (Fig. 7) but fails to explicitly teach the at least one retainer defines a quadrilateral shape.
However, Kim teaches an oval shape. It is noted, that there is no significant difference between oval, rectangular and quadrilateral.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim to have a quadrilateral shape, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 16, Kim teaches the invention as described above but fails to explicitly teach each rib has a width in a range from 3 mm to 5 mm.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the width of each rib of Kim, and thus the claimed range size cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Huang teaches the general conditions of the claim in the prior art, including the same composition in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 17, Kim teaches wherein each rib has a thickness in a range from 1 mm to 3 mm.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the thickness of each rib of Kim, and thus the claimed range size cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Huang teaches the general conditions of the claim in the prior art, including the same composition in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo (US 20160370089) teaches a rectangular shaped gasket connecting the ice making unit to the cooling duct in the refrigerator body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763